Citation Nr: 0710840	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  05-25 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative post-traumatic osteoarthritis of the low 
back.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1973 to 
November 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  In that decision, the RO granted service 
connection and awarded a 10 percent rating for degenerative 
post-traumatic osteoarthritis of the low back.  In March 
2006, the Board remanded the veteran's claim to the RO for 
additional development.  Pursuant to the remand, the veteran 
was scheduled for a VA examination.  Based on the results of 
an August 2006 examination, the RO awarded a higher initial 
rating of 40 percent for the veteran's low back disability.  
Because this was not a total grant of the benefits sought on 
appeal, the case has been returned to the Board for appellate 
review.


FINDING OF FACT

The veteran's service-connected lumbar spine disability has 
been manifested by pain and limitation of motion with forward 
flexion of the thoracolumbar spine to no worse than 
20 degrees; ankylosis has not been shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for service-connected degenerative post-traumatic 
osteoarthritis of the low back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45., 4.59, 4.71a, Diagnostic 
Code 5242 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a November 2004 notice letter, 
the RO notified the veteran and his representative of the 
legal criteria governing his claim.  By a March 2006 notice 
letter, the RO provided the veteran with the criteria for 
assigning a disability rating and an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In a 
statement of the case (SOC) in July 2005 and a supplemental 
SOC in August 2006, the RO notified them of the evidence that 
had been considered in connection with his claim and the 
bases for the denial of full benefits.  After each, they were 
afforded the opportunity to respond.  Hence, the Board finds 
that the veteran has received notice of the information and 
evidence needed to substantiate his claim, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the November 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The RO also told the veteran to send it any evidence in his 
possession that pertained to his claim.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  Nothing 
about the evidence or any response to the RO's notification 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.  Consequently, the 
Board does not find that any late notice under the VCAA 
requires remand to the RO.  Additionally, the RO properly re-
adjudicated the claim in August 2006, which followed the 
March 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file.  He has 
submitted evidence from private treatment providers.  
Additionally, in August 2006, the veteran was provided a VA 
examination in relation to his claim, the report of which is 
of record.  Pursuant to the remand, the RO sent the veteran a 
letter, dated in May 2006, which requested the veteran to 
return authorization forms in order for the RO to attempt to 
obtain records from Drs. William Sandy and Richard Reiner.  
The forms were not returned and, in a September 2006 
submission, the veteran stated that he had no further 
evidence to submit.  Thus, VA complied with the duty to 
assist.



II. Analysis

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

The veteran's service-connected low back disability has been 
evaluated by the RO under Diagnostic Code 5242 for 
degenerative arthritis of the spine.  Under that code, the 
General Rating Formula for Diseases and Injuries of the Spine 
is used.  The General Rating Formula provides that with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, a 40 percent rating is 
warranted for forward flexion of the thoracolumbar spine 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Finally, a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242) (2006).

Following the rating criteria, Note (1) provides:  Evaluate 
any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.

Note (2):  (See also Plate V.) [With respect to the lumbar 
spine]--For VA compensation purposes, normal forward flexion 
of the thoracolumbar spine is zero to 90 degrees, extension 
is zero to 30 degrees, left and right lateral flexion are 
zero to 30 degrees, and left and right lateral rotation are 
zero to 30 degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following:  difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  Id.

A review of the medical evidence since the award of service 
connection reveals letters concerning the veteran's low back 
disability from private treatment providers, Drs. Sandy and 
Reiner.  In an October 2004 letter, Dr. Sandy reported that 
the veteran had severe back pain and limitation in his 
ability to work resulting from the degenerative disc disease.  
According to Dr. Sandy, X-ray and MRI studies confirmed the 
degenerative disc disease and a small central disc protrusion 
at L5-S1 was also shown.  Dr. Reiner's letter, dated in 
January 2005, did not provide any insight as to the severity 
of the veteran's condition.  Dr. Reiner provided a diagnosis 
of degenerative osteoarthritic changes in the low back.

Pursuant to the Board's remand, the veteran was afforded a VA 
orthopedic examination in August 2006.  This examination and 
associated x-ray report represent the only other evidence 
relating to the veteran's low back disability since the award 
of service connection.  According to the report, the veteran 
complained of chronic low back pain, which consisted of 
aching, burning, lancinating, sharp, shock-like, and shooting 
types of pain.  The veteran did not use a walking aide but 
reported the ability to walk only about one-quarter mile.  
Weekly flare-ups were reported by the veteran, by which his 
low back pain and limitation of motion would increase.  His 
daily activities were limited and his only regular treatment 
was via pain medication.  The veteran reported that he 
presently worked at an automobile parts store.

On examination, the veteran's had forward bent posture, slow 
antalgic gait, and normal curvature of the spine.  There was 
tenderness to palpation over the majority of the lumbar spine 
and severe spasm of the paravertebral muscles.  Range of 
motion testing resulted in forward flexion to 20 degrees, 0 
degrees of extension, left and right lateral flexion to 15 
degrees, and 0 degrees lateral rotation.  The veteran 
complained of pain throughout the ranges of motion and severe 
pain at the extremes.  After repetitive testing, the examiner 
noted that the veteran's range of motion was limited by pain 
and lack of endurance.

On neurologic examination, the veteran had 5/5 strength with 
the hip, knee, ankle, and great toe.  Deep tendon reflexes of 
the patellar tendon and Achilles tendon were 2+ and 
symmetrical.  His sensation was intact and straight leg 
raises were negative bilaterally.  The examiner reported no 
signs of clonus or atrophy.

X-rays administered at the time of the examination showed 
some degenerative disc disease, particularly at L5-S1, 
according to the examiner.  There was some retrolisthesis of 
L5 on S1 and osteophytes on L3 through L5.  The examiner 
provided a diagnosis of axial low back pain with lumbar 
spondylosis and degenerative disc disease.

Based on the VA examination, the veteran's service-connected 
low back disability meets the criteria for a 40 percent 
rating.  This is so because his forward flexion of the 
thoracolumbar spine, measured to 20 degrees by the August 
2006 VA examiner, is 30 degrees or less.  See 38 C.F.R. 
§ 4.71a (Diagnostic Code 5242).  As noted above, while the 
case was in remand status, the RO increased the initial 
rating for the veteran's service-connected low back 
disability from 10 percent to 40 percent.  In light of the 
evidence of record since the award of service connection, a 
40 percent rating is the appropriate evaluation.

Notwithstanding the veteran's poor range of motion of the 
thoracolumbar spine, a rating higher than 40 percent is not 
warranted because ankylosis has not been shown by VA 
examination or any other records.  The spinal segment is not 
fixed in flexion or extension.  38 C.F.R. § 4.71a (Diagnostic 
Code 5242, Note 5).  This is so since the award of service 
connection.  The 40 percent rating takes into account any 
functional loss because of pain or lack of endurance.  The 
clinical evidence does not suggest that the veteran's 
disability approximates the level of impairment required for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
50 percent rating.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. at 204-7.  Additionally, no associated objective 
neurologic abnormalities, including bowel or bladder 
impairment, were shown by the August 2006 VA examination.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's low back disability reflects so 
exceptional or unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (2006).  In this case, 
there is no evidence showing that the disability results in 
marked interference with employment (i.e., beyond that 
contemplated in the evaluation assigned), or frequent periods 
of hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  In the absence of 
evidence of such factors as those outlined above, the 
criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board has considered the veteran's written contentions 
with regard to his claim for a higher initial rating for his 
service-connected degenerative post-traumatic osteoarthritis 
of the low back.  While the Board does not doubt the 
sincerity of the veteran's belief that his low back 
disability is more severely disabling than it was initially 
rated, as a lay person without the appropriate medical 
training or expertise, he simply is not competent to provide 
a probative opinion on a medical matter-such as the severity 
of a current disability as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the claim 
for an initial rating in excess of 40 percent for 
degenerative post-traumatic osteoarthritis of the low back 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim for a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 40 percent for 
degenerative post-traumatic osteoarthritis of the low back is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


